DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filing Date
In parent application 16/251,153, applicant filed a certified translation of applicant’s foreign priority, the translation is enabling as to the present claims, and applicant has otherwise perfected the foreign priority. As such, for purposes of applying prior art, applicant is entitled to an effective filing date of May 13, 2016, the date of the filing of the foreign priority. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/479,385, filed on April 5, 2017.
Claim Rejections - 35 USC § 112
Claim 1 (and dependent claims 2-6) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With respect to claim 1, the claimed “a sixth lens, arranged in this order from an object side to an image plane side with spaces in between each of the lenses” is vague and indefinite. It is not clear if applicant is claiming spaces in between each of the claimed first through sixth lenses or, in the alternative, if applicant is claiming spaces between all lenses within the imaging lens system (since applicant is claiming the system “comprising” and therefore the system can have additional lenses as well). The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “a sixth lens, arranged in this order from an object side to an image plane side with spaces in between each of the lenses of the imaging lens” (i.e. spaces in between each of the lenses within the entire imaging lens system). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto publication number 2015/0070783.
	With respect to claim 1, Hashimoto discloses the limitations therein including the following: an imaging lens system (abstract); comprising a first lens having a positive refractive power (fig 16, corresponding example 6, lens “L1”); a second lens (fig 16, corresponding example 6, lens “L2”); a third lens (fig 16, corresponding example 6, lens “L3”); a fourth lens (fig 16, corresponding example 6, lens “L4”); a fifth lens (fig 16, corresponding example 6, lens “L6”); a sixth lens (fig 16, corresponding example 6, lens “L7”); the lenses arranged in this order from an object side to an image side with spaces between each lens of the imaging lens system (fig 16, corresponding example 6, lenses “L1”, “L2”, “L3”, “L4”, “L6”, “L7”); the first lens having at least one aspheric surface (fig 16, example 6, disclosing lens “L1” as bi-aspheric); the third lens having at least one aspheric surface (fig 16, example 6, disclosing lens “L3” as bi-aspheric); the fourth lens having at least one aspheric surface (fig 16, example 6, disclosing lens “L4” as bi-aspheric); the fifth lens having at least two surfaces thereof as aspheric (fig 16, example 6, disclosing lens “L6” as bi-aspheric); the surface of the fifth lens on the object side thereof being convex toward the object side near the optical axis (fig 16, example 6, disclosing surface “12” having a positive radius of curvature); the sixth lens having at least two surfaces thereof as aspheric (fig 16, example 6, disclosing lens “L7” as bi-aspheric); the surface of the sixth lens on the image side thereof being convex toward the image side near the optical axis (fig 16, example 6, disclosing surface “15” having a negative radius of curvature); the satisfaction of the │f3/f2│mathematical condition (example 6 = 0.5); the satisfaction of the vd2 mathematical condition (example 6 = 55.6); the satisfaction of the vd5 mathematical condition (example 6 = 55.6). 
	With respect to claim 3, Hashimoto further discloses the satisfaction of the claimed mathematical condition (example 6 = 0.8). 
	With respect to claim 6, Hashimoto further discloses the satisfaction of the claimed mathematical condition (example 6 = 0.16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto publication number 2015/0070783.
 	With respect to claim 4, Hashimoto discloses as is set forth above and further discloses D34/f = 0.04 (example 6) and therefore just outside of the claimed range of “> 0.05”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the lens system of Hashimoto the additional feature of having D34/f within the claimed range since this range closely approximates the suggested value taught by Hashimoto for the purpose of providing an imaging lens system of improved optical performance. 
	With respect to claim 5, Hashimoto discloses as is set forth above and further discloses D45/f = 0.3 (example 6) and therefore just outside of the claimed range of “< 0.2”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide in the lens system of Hashimoto the additional feature of having D45/f within the claimed range since this range closely approximates the suggested value taught by Hashimoto for the purpose of providing an imaging lens system of improved optical performance. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection as set forth above). 
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens system specifically including, as the distinguishing features in combination with the other limitations, the first through sixth lenses as claimed and in order from an object side plane to an image side plane with spaces between each of the lenses of the imaging lens system, the aspheric surfaces as claimed, the fifth lens having an object side surface convex toward the object side near an optical axis thereof, the sixth lens having an image side surface convex toward the image side near an optical axis thereof, the satisfaction of the three claimed mathematical conditions of claim 1, and further satisfying the mathematical condition of claim 2. 
Prior Art Citations
	Tang et al publication number 2017/0059826, and Kubota publication number 2016/0004042 are being cited herein to show imaging lens systems having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 2, 2022